DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 November 2017 has been entered.
The Information Disclosure statements filed 6 January 2022 and 9 February 2022 have been fully considered by the Examiner, signed copies are attached.
An Examiner’s Amendment was entered in the notice of allowability mailed 07 October 2021. For clarity of the record, the Examiner’s Amendment is restated Below.
Claims 18-35,37-38,102,154-168,170,172 and 176 are allowed, reasons follow. 

	
Priority

Examiner acknowledges that instant application is a Continuation in Part of WIPO Patent Treaty Applications PCT/US18/29460 and PCT/US19/30467 and has been accorded the benefit of the earliest effective filing date(s) for those claims which are supported by the original filing(s).

EXAMINER’S AMENDMENT
A restatement of the examiner’s amendment to the record mailed 07 October 2021 appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Michael Day on 28 September 2021.
The application has been amended as follows: 

Claim 18 has been replaced with the following:

18. 	A system for transmitting power and data in a building, the system comprising:
(a) a communication network comprising a cable; and
(b) a power distribution system comprising a plurality of power transmission paths connecting one or more power sources, the plurality of power transmission paths comprises the cable, the cable being configured to (i) transmit electrical power and (ii) communication,
the communication network comprising (I) one or more communications interfaces to one or more processors and/or (II) one or more other communications networks;
wherein (A) the system comprises one or more displays disposed on and/or registered with an insulated glass unit (IGU), which one or more displays are communicatively coupled to the communication network, and (B) the communication network is configured to transmit wireless communications.

Claim 25 has been replaced with the following:





Claim 26 has been amended as follows:
The limitation “The system of claim 1,” has been replaced with - - The system of claim 18, - -.

Claim 102 has been replaced with the following:

102. 	A method of transmitting power and data in a building, the method comprising:
providing a system comprising:
(a) a communication network comprising a cable; and
(b) a power distribution system comprising a plurality of power transmission paths connecting one or more power sources, the plurality of power transmission paths comprises the cable, the cable being configured to (i) transmit electrical power and (ii) communication,
the communication network comprising (I) one or more communications interfaces to one or more processors and/or (II) one or more other communications networks; and
using the system to transmit power and data in the building,
wherein, (A) the system comprises one or more displays disposed on and/or registered with an insulated glass unit (IGU), which one or more displays are communicatively coupled to the communication network, and (B) the communication network is configured to transmit wireless communications.

Claim 169 has been Canceled.


Claim 170 has been replaced with the following:

170. 	The system of Claim 18, wherein the one or more displays are communicatively coupled to the one or more other communication networks.

Claim 171 has been Canceled.

Claim 172 has been amended as follows:
the limitation “The system of claim 171,” has been replaced with - - the system of claim 18, - - 

Claim 173 has been Canceled.

Claim 174 has been Canceled.

Claim 175 has been Canceled.

Claim 176 has been amended as follows:
The limitation “The method of claim 175,” has been replaced with - - The method of claim 102 - -.

Claim 177 has been Canceled.

(End Examiner’s Amendment).

Rejoinder
Claims 18-35, 37-38,154-159, 170, and 172 (Group I) are allowable. The restriction requirement between groups I, II, and III, as set forth in the Office action mailed on 22 July 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim, or is, following amendment, directed to the same inventive subject matter as an allowable claim. Specifically, the restriction requirement of Claims 102 and newly amended dependents is withdrawn. Claims 102, 160-168, and 176, (Group III) directed to an amended method related to the system of claim 18 et al., are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim, mutatis mutandis describing a method of using a system rather than the system per se. Accordingly Claims 102, 160-168, and 176 are rejoined and also allowed.

Examiner notes for Clarity of the Record that unelected group II was canceled by Applicant’s amendment responsive to the requirement for restriction, as were several of the claims of elected group I.

Allowable Subject Matter
Claims 18-35, 37-38, 102, 154-168, 170, 172 and 176 are allowed.
The following is an examiner’s statement of reasons for allowance: While Lin, et al., US Pg-Pub 2014/0371931 teaches an insulated glass unit with integrated display; and Franklin et al., US Pg-Pub 2013/0243425 teaches a power-line communication network including radio transceivers integrated into a commercial building lighting 
(Claim 18)
(a) a communication network comprising a cable;
(b) a power distribution system comprising a plurality of power transmission paths … the plurality of power transmission paths comprises the cable, the cable being configured to (i) transmit electrical power and (ii) communication,
the communication network comprising (I) one or more communications interfaces to one or more processors and/or (II) one or more other communications networks;
wherein (A) the system comprises one or more displays disposed on and/or registered with an insulated glass unit (IGU), which one or more displays are communicatively coupled to the communication network, and (B) the communication network is configured to transmit wireless communications.
(Excerpted)
…in combination with the remaining features and elements of the claimed invention.

mutatis mutandis, this/these claims are likewise persuasive for the above noted reason(s).

The dependent Claims, 19-36, 37-38, 154-168, 170, 172, and 176, being definite, fully enabled, further limiting, and dependent upon the above noted independent claim(s), are likewise persuasive for at least the above noted reason(s).

It is for these reason(s) that Applicant’s invention defines over the prior art of record.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SANDERS whose telephone number is (571)272-5591. The examiner can normally be reached Generally Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.T.S./Examiner, Art Unit 2119                                                                                                                                                                                                        

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119